TRANSCRIPT APRIL 21, 2009 Exhibit MANAGEMENT DISCUSSION SECTION Operator:Ladies and gentlemen, thank you for standing by. Welcome to the WMS Industries Third Quarter Results Conference Call. [Operator Instructions] I would now like to turn the conference over to Mr. Bill Pfund, Vice President of Investor Relations for WMS Industries. Please go ahead, sir. William Pfund, Vice President, Investor Relations Thank you operator.Good afternoon and welcome to WMS Industries’ conference call to discuss our Fiscal 2009 Third Quarter financial results and operating trends.And thank you for being patient.we were having a bit of technical difficulty getting some of these phone line connected.With me are Brian Gamache, Chairman and Chief Executive Officer; Orrin Edidin, President of WMS and Scott Schweinfurth, Executive Vice President, Chief Financial Officer and Treasurer. Before we start, let me review our safe harbor language.Our call today contains forward-looking statements concerning the outlook for WMS and future business conditions.These statements are based on currently available information and involve certain risks and uncertainties.The Company’s actual results may differ materially from those anticipated in the forward-looking statements depending on the factors described under “Item 1. Business – Risk Factors” in the Company’s Annual Report on Form 10-K for the year ended June 30, 2008, and in our more recent filings with the SEC.The forward-looking statements made on this call and web cast, the archived version of the web cast, and in any transcripts of this call are only made as of this date, April 21, Now let me turn the call over to Brian. Brian R. Gamache, Chairman and Chief Executive Officer Thank you, Bill.Good afternoon everyone. This afternoon, WMS reported financial results for the March 2009 quarter reflecting the achievement of record company performance in many of our most important revenue and margin metrics including:average selling price; participation revenue per day; total gaming operations revenue; product sales, gaming operations and total gross margin; operating income, net income and quarterly EPS.The quality of these earnings is something that we are all tremendously proud of.This performance is clear evidence of our ongoing success in creating products that deliver high entertainment value resulting in superior time-on-device, coin-in, revenue per day and return on investment for our customers.These factors combined with our ongoing achievement of incremental operating efficiencies in development, manufacturing, and selling and administrative processes are a recipe that will generate success in any market environment. Our revenues were consistent with our guidance range and mark our 12th consecutive quarter of meeting or exceeding our revenue targets.On our last call, we indicated that we believed the March quarter would be the most challenging quarter of the year, and the quarter certainly lived up to expectations.Our team took this challenge to heart and executed – once again – at a high level on both the revenue and margin front, and our results clearly demonstrate the success of their efforts and the leverage inherent in our business model, even with more modest revenue growth.Our balanced operating execution resulted in our 17th consecutive quarter of double-digit earnings growth. Our record third quarter revenues of $181 million and substantial margin improvement led to a 30% increase in net income to an all-time quarterly record of $24 million, or 43¢ per fully diluted share.Achieving record revenue and profitability, despite the well-headlined economic and industry challenges, illustrates once again that our customers will find ways to put high-return, high-earning WMS “must-have” products on their gaming floors. 1 Our product sales margin improved to 53%, an increase of 520 basis points over the March 2008 quarter and, sequentially, nearly 300 basis points above the December 2008 quarter.Couple this with the impressive growth of our higher-margin participation business, and the result was an all-time record 65% total gross profit margin.Combine this with disciplined spending on operating expenses and we exceeded our long-stated operating margin target of 20%, as we achieved a 21% operating margin.We accomplished this, while continuing to fully support R&D projects that are expected to lead to new, innovative products in fiscal 2010 and beyond.Exceeding 20% operating margin is another significant, albeit interim, milestone on our Journey of Continuous Improvement. An important factor behind the operating margin improvement was the increase in our product sales gross margin - largely attributable to the solid sales and substantial efficiencies being achieved with our new, premium Bluebird®2 gaming platform.Reflecting growing customer appreciation of the player appeal and high-return economics of this gaming machine, Bluebird2 volumes continued to ramp up stronger than anticipated, and during the quarter accounted for almost 50% of our total global unit shipments.With volume momentum and the production efficiencies being achieved on Bluebird2, we have another real winner.Additionally, as a result of the exceptional customer demand for this premium featured, networked-ready gaming machine, the average selling price in the March quarter rose 18% year over year to a record The true standout in our outstanding quarterly performance, and a solid indicator of future performance in this environment, is the substantial success of our gaming operations business.In this challenging environment, it can only be described as “hitting the cover off the ball.”Our ability to consistently deliver great gaming experiences to players resulted in our gaming operations revenues increasing 13% and gross profit rising 21% year over year.With WMS’ ongoing introduction of differentiated, high earning products, our average installed base increased 10% on a year-over-year basis and, at quarter-end our footprint increased 2% or 160 units on a quarterly sequential basis.Impressively, the average daily revenue increased 10% to an all-time high, quarterly record $70.37 per unit, on our highest-ever installed base.This high level of success reflects strong play levels throughout the world for our unique participation products. Cash flow continues to be an important area of focus for management and the year-to-date cash flow from operations highlights both improvements in operating performance and the more effective use of working capital, even as we prudently used our balance sheet strength to assist select customers during these challenging times to put fresh product on their gaming floors.We also continued to deploy capital to support our long-term growth initiatives and enhance shareholder value.Scott will provide greater detail on these points later in the call. Our record financial results and solid balance sheet with ample liquidity highlight the benefits of the significant evolution and organizational development of WMS during the last few years.Over this time period, we have significantly reduced our reliance on North American new unit sales and built a more balanced total revenue base. Looking at our 2009 year-to-date results, 38% of our total revenues were generated from the higher-margin, recurring revenue base of our gaming operations business.Another 19% of our total revenues were generated from new unit sales outside of North America and 9% of our revenue was derived from game conversion kits, used gaming machines and parts sales globally which has been a consistent percentage of our revenues.With this change of mix of business and diversification, only about 34% of our total revenues were generated from North American new unit sales.WMS’ broad worldwide revenue diversity affords us significant potential to continue to grow total revenues despite the industry and economic challenges that might impact North American unit sales.Furthermore, it points to our excellent market positioning for when the replacement cycle begins to turn in our favor. And importantly, only about 8% of total global, nine-month new unit shipment revenues came from casinos in Nevada and New Jersey combined. Marry to this the proven organizational skill sets that enable us to focus on those factors that contribute to margin enhancement and increase cash flow and you’ll understand why we see further opportunities for improving our already healthy balance sheet.And, as we concentrate on completing the remainder of fiscal 2009 with expected record revenue and earnings in the fiscal fourth quarter, I am confident that we are continuing to build a healthy foundation for further growth in fiscal 2010.Now, let me turn the call over to Orrin to share his comments on our progress. Orrin. 2 Orrin J. Edidin, President Thank you, Brian, and good afternoon. Achievement of record financial performance once again is directly attributable to ongoing operating execution against our five key priorities as we 1) continue to grow our North American market share by innovating differentiated products; 2) continue to grow our gaming operations business while investing our capital deployed in that business in a manner that optimizes return on investment; 3) continue expanding our international business; 4) further improve gross profit and operating margins; and 5) increase cash flow. In today’s ever more demanding environment, where some casinos are challenged with credit and capital constraints, our customers require differentiated, high-earning products to protect and strengthen their core center of profitability: the casino gaming floor.Simply put, with our portfolio of top-performing products, WMS is more effective than ever in competing for customers’ available capital; and the current environment plays right to our strengths.Importantly, our focus on the player and on understanding players’ expectations is not some newly minted sound bite or new action plan in response to economic conditions, but over the years has been deeply embedded in our culture. In fact, for networked gaming to proliferate, we believe it has to establish player benefits, and for over two years we have demonstrated the benefits of networked gaming to casino operators and their players through industry-leading, player-focused innovation.Recently, an industry publication – Casino Journal – announced the winners of its Top 20 most innovative gaming technology awards for 2008 which recognized the most innovative offerings in the industry.WMS, with our focus on high-value, player-appealing products, placed four player-focused products – either a game or cabinet that customers will see on the casino floor – in that Top 20; third-party recognition that our product-by-product, bank-by-bank strategy is achieving success. Our fanatical approach to innovation and the player’s gaming experience is embedded in our Culture of Innovation.We continually nurture and refine the process of innovation, and have broadened it with our lean sigma continuous improvement initiatives into a focus for innovating company-wide.With this blueprint in place, we continue to execute on our five strategic priorities, which leads to our improved revenues, margins, earnings and cash flow.Quite a powerful achievement, particularly given the current economic environment, and one which positions us to perform even better going forward, especially as the economy and industry begin to improve. As noted in our press release this afternoon, we raised our annual operating margin guidance for fiscal 2009 and, despite the well-chronicled challenges facing our industry and economy, we see revenues within or just below the annual revenue range which we provided back in August 2008.With the solid results of the first nine months of fiscal 2009 under our belt, let me share with you some of the factors that support our expectations for the June 2009 quarter; and which lay the foundation for further growth in fiscal 2010. First: the continued strength and play levels achieved in our participation business.Our installed base of participation products continues to increase on a quarterly sequential basis.In the nine months since July 1, 2008, we have increased our installed base by nearly 600 high earning units and, in Q3, set an all-time, record quarterly level for average daily revenue of more than $70.00 per unit.With the launch this quarter of exciting new products, such as Time Machine™ on our Sensory Immersion platform and two new installments on our Community Gaming® platform: Monopoly™ Grand Hotel® Big Event® and Reel ‘em In® Compete to Win™ game that utilizes the capabilities of our Adaptive Gaming technology and Wide-Area Network to provide another unique gaming experience for players, we expect further growth in our installed base in the June quarter, which will position us well for growth as we enter fiscal 2010. 3 The 10% year-over-year increase in daily revenue per unit in the third quarter attests to the continued strong play levels and player appeal for our participation products.And thus far in the month of April, we continue to experience strong play, as indicated with our WAP average daily revenue running ahead of the rate achieved a year-ago in April 2008.This is a business perfectly suited to helping customers increase their revenues and bring fresh, exciting product to their gaming floors without any capital spending. Second: As Brian commented, the strong customer response to our premium, networked-gaming ready Bluebird2 platform, especially with the recent launch of our mechanical reel version which contains our Transmissive Reels® technology, supports our expectations for continued market share improvement and an average selling price for fiscal 2009 that will be at the high-end of our annual guidance.The versatile Bluebird2 platform gives us substantial operating efficiencies, while also providing a range of cabinet options to meet customers’ various needs.We launched the video version in the December quarter and added the five-reel Transmissive Reels mechanical version only in March.In the June quarter, we will launch the three-reel Transmissive Reels mechanical version and a new wide-screen, networked-gaming ready slant-top video cabinet option.By having the full array of cabinet styles available, we will be able to more effectively compete for all segments of the casino floor. The economic benefits and attractive features of the Bluebird2 gaming machine are also driving results in international markets that are exceeding our expectations.While economic challenges are evident in some regions, principally Western European markets, our opportunities are broadly based across the globe and we expect to realize year-over-year unit shipment growth in international markets for fiscal 2009.Customers in Eastern Europe, Latin America and in certain Asian markets continue to indicate strong demand for WMS products. Third, the great success of the Bluebird2 platform and the benefits of our Continuous Improvement and supply chain initiatives are clearly evident in the increase in product sales gross margin to 53% in the March quarter.With the unit volume base of the Bluebird2 platform just beginning to grow, and our learning curve for future cost improvements still young, we believe we have great potential over time to further increase our product sales margins. Together with the ongoing strong margin in our gaming operations business, we have already exceeded the upper end of our annual guidance for total gross margin of 60%-to-61% for fiscal 2009; yet we are still in the early innings of our adoption and integration of Lean Sigma and other Continuous Improvement initiatives.Importantly, we continue to achieve our operating margin improvements even as we increase our R&D efforts.With the alignment and innovation of our entire organization clearly focused on our operating execution, we believe we are well positioned to achieve ongoing growth and margin (sic) expansion into fiscal 2010. I will now turn the call over to Scott who will provide financial highlights including additional perspective on our progress with cash flow, working capital and the balance sheet.Scott. 4 Scott D. Schweinfurth, Executive Vice President, Chief Financial Officer and Treasurer Thanks Orrin and good afternoon everyone. I want to call your attention to certain trends that might help provide some perspective on our outlook.Overall, because of some of our customers’ credit and capital issues, the environment remains one of conservatism.However, despite their challenged budgets, customers do have strong preference for replacing low-performing products with high-earning, differentiated games such as WMS’ products.Interestingly, in contrast to those who believe that there are fewer customers willing to purchase products, over 135 casinos in North America alone purchased new units in the March quarter, which is about 5% higher than last year.The average unit order size for those customers did decline 25% from a year ago – not surprising given that in the prior year period there were in aggregate approximately 1,000 units shipped to four tribal casinos once the California referendum passed.Excluding the sales to those four tribal casinos, the average unit order was about 10% lower this quarter.In addition, in analyzing past quarterly seasonal trends, our quarterly revenue performance in March was fully consistent with past quarterly revenue patterns and the quarterly progression provided back in August 2008. We have a very solid balance sheet; and even as we continue to strengthen it quarter-by-quarter, we are also using it to our competitive advantage and to enhance shareholder value.During the March 2009 quarter, we generated solid growth in our gaming operations business, while earning better returns on the capital deployed in that business.We invested approximately $9 million in capital for additions to gaming operations equipment, about 35% less than the depreciation attributed to the gaming operations business.This, despite the 10% year-over-year increase in the average installed base. Our $20 million investment in property, plant and equipment in the quarter was higher than typical as we spent $5 million to purchase additional property next to our Chicago (sic) Tech campus to secure our footprint in anticipation of future growth and we spent another $7 million on the acquisition of gaming systems software that we’ll be using in commercializing future product offerings.During the March quarter, we used an additional $5.5 million for investments and advances in royalties, licensed technologies, patents and trademarks related to future products. We also repurchased $10 million, or approximately 569 thousand shares of our common stock, at an average share price of $17.57.We still have $75 million of remaining availability under our current authorization. In addition to those investments we made in the quarter, for a select group of creditworthy customers, we also used the strength of our balance sheet to provide longer-term financing options.With capital and credit constrained for certain operators near-term, we leveraged our balance sheet strength, with appropriate discretion, to help appropriate customers – those without balance sheet or credit issues get WMS’ high-earning, must-have products on their gaming floors.We have a defined process, closely monitored by the executive team, to ensure that we appropriately manage our credit risk.Our total accounts and notes receivable increased $37 million on a quarterly sequential basis about half of which resulted from providing longer-term financing options for select creditworthy customers and about half as a greater percentage of our new unit sales shipped in the month of March and therefore were not collectible before the end of the quarter.Even with the increased receivables, our total DSOs (Days Sales Outstanding) decreased from March 2008.I would note that our receivable exposure is as equally diversified as our list of customers.In addition, we have a hard upper limit to the amount of longer-term financing we provide to ensure appropriate management of our receivables. On the other end of the spectrum, we do maintain a credit watch list of companies that we actively monitor and manage to minimize exposure prior to any potential bankruptcy filing.In fact, our current bankruptcy claims for customers who have already filed for bankruptcy is only $1.2 million.I would also highlight a trend implemented in several recent bankruptcy filings where the debtor petitions the court to continue to pay select vendors who are critical to the day-to-day operation of the business, and these days the gaming manufacturers have generally been included on that list resulting in a more normal payment stream without having to wait for the bankruptcy claim to be settled. 5 Continuing the improvements of past quarters, we were able to further increase inventory turns through the efficiencies being achieved in supply chain management of the new Bluebird2 platform.Inventories decreased $3 million on a quarterly sequential basis, and are nearly $20 million lower year over year, representing a reduction of 30%.As a result of these improvements, inventory turns have improved 33% to 4.0 turns from 3.0 turns a year ago. Despite the increased use of cash to fund growth initiatives and support customer financing alternatives, our balance sheet continues to be in excellent shape in this liquidity-sensitive environment.At March 31, 2009, our cash, cash equivalents and restricted cash totaled $123 million, down $12 million from December 31, 2008, despite the $34 million used in investing activities and $10 million for share repurchases.In this economic environment, we get great comfort in having our strong cash flow, a rock-solid balance sheet, a healthy cash balance, access to our $100 million credit line and prospects for continued growth. Today, we set out our fiscal 2009 fourth quarter revenue guidance of $195 million to $203 million representing sequential growth of 8%-to-12% over the March 2008 quarter.
